UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):November 21, 2012 TROPICANA LAS VEGAS HOTEL AND CASINO, INC. (Exact Name of Registrant as Specified in Charter) DELAWARE (State or Other Jurisdiction of Incorporation) 000-53894 (Commission File Number) 27-0455607 (I.R.S. Employer Identification No.) 3801 Las Vegas Boulevard South, Las Vegas, Nevada (Address of Principal Executive Offices) (Zip Code) (702)739-3530 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02.Unregistered Sales of Equity Securities. On November 21, 2012, Tropicana Las Vegas Hotel and Casino,Inc., a Delaware corporation (the “Company”), completed a $40 million rights offering (the “Rights Offering”) pursuant to which the Company issued and sold 400,000 shares of its ClassA Series4 Convertible Participating Preferred Stock (the “Series4 Preferred”), to certain of its stockholders who elected to participate in the Rights Offering.As part of the Rights Offering, the Company issued an additional 80,000 shares of its ClassA Common Stock (the “ClassA Common”) to purchasers in the offering who provided a “backstop” to the Rights Offering (i.e., purchased the shares of Series4 Preferred that were unsubscribed for by the other stockholders to ensure that the Company could raise a full $40 million from the Rights Offering). In connection with the Rights Offering, the Company issued three thousand five hundred (3,500) shares of Series 4 Preferred as a fee to Wells Fargo Principal Investments, LLC (“Wells Fargo”) for consideration in the completion of the Third Amendment to the Loan Agreement, as provided by the terms of the letter agreement between the Company and Wells Fargo, dated July 2, 2012. In accordance with the Certificates of Designations for the Company’s ClassA Convertible Participating Preferred Stock (the “Series1 Preferred”), ClassA Series2 Convertible Participating Preferred Stock (the “Series2 Preferred”) andClassA Series3 Convertible Participating Preferred Stock (the “Series3 Preferred”), together the (“Existing Preferred”) the holders of two-thirds of the outstanding shares of Existing Preferred waived the anti-dilution rights of the Series1 Preferred, the Series2 Preferred and the Series 3 Preferred, respectively, with respect to the issuance of the 403,500 shares of Series4 Preferred and 80,000 shares of ClassA Common issued in the Rights Offering. The shares of Series4 Preferred and ClassA Common offered, sold and issued by the Company pursuant to the Rights Offering were offered, sold and issued in a private placement exempt from Section5 of the Securities Act of 1933, as amended (the “Securities Act”) pursuant to Section4(2)of the Securities Act and U.S. Securities and Exchange Commission (“Commission”) Rule506 of Regulation D under the Securities Act. The Rights Offering was conducted in accordance with the terms of the Company’s Stockholders’ Agreement, dated July1, 2009, and participation in the Rights Offering was limited to the Company’s existing stockholders who are “accredited investors” within the meaning of Commission Rule501 of Regulation D under the Securities Act. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Tropicana Las Vegas Hotel and Casino, Inc. Date: November 26, 2012 By: /s/Joanne M. Beckett Name: Joanne M. Beckett Title: Vice President, General Counsel and Corporate Secretary
